Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14 and 16-20, are rejected under 35 U.S.C. 103 as being unpatentable over Seow et al. (US 2020/0193092) and in view of Ehsani et al. (US 2013/0173255).

determining, using processing circuitry, terms (statistically relevant words) from a data source input (Fig.3, 300, Fig.4, 605);
for each of the terms that is present in a graph of terms (Fig.5), selecting a second predetermined number of proximate terms (co-occurring words) from the graph of terms, so as to form a set of terms (610, 615; Pars.44-45, 23, 35);
selecting terms common to the sets of terms, so as to form a set of hint words (cluster of syntax of phrases) (615, 620; Pars.19, 46, 49-51, 71); and 
transmitting/outputting, the hint words (phrases) to a cognitive module (Pars.20, 66, 67).

    PNG
    media_image1.png
    607
    377
    media_image1.png
    Greyscale


The teaching by Ehsani and the combination would be obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of improving speech recognition accuracy.
As to claim 2, Seol teaches a graph comprising terms that inherently can comprise entertainment terms (Fig.5).
As to claim 3, Seol teaches for each of the terms that is present in a graph of terms, selecting nearest connected terms to the each term on the graph, and adding the selected nearest connected terms (edges indicating probabilistic relationship) to the corresponding set of terms; and successively selecting next-nearest connected terms to the each term on the graph, and adding the successively selected terms to the corresponding set of terms until the number of terms in the corresponding set of terms is at least equal to a predetermined threshold (Abstract; Fig.5; Pars. 48-49, 36, 38, 46, 70-71, 75).
As to claim 4, Seol teaches wherein the selecting terms common to the sets of terms further comprises selecting terms common to every set of terms, so as to form the set of hint words (Pars.71-75).

As to claim 7, Seol teaches wherein the terms comprise at least one natural language phrase (Par.71).
As to claims 8-9, Seol teaches wherein the set of hint words includes phonemes of the terms (Par.23; Fig.5).
As to claim 10, according to Seol the first predetermined data (605) and the second predetermined data (620) are not the same.
Regarding claims 11-14 and 16-20, the corresponding system comprising the step recited and addressed above are analogous therefore rejected as being unpatentable over Seol et al. and in view of Ehsani et al. for the foregoing reasons.




Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 5 is allowable, because the prior arts do not teach selecting terms common to one set of terms less than every set of terms, and adding the terms common to one set of terms less than every set of terms to the set of hint words; and .





Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/DANIEL ABEBE/Primary Examiner, Art Unit 2657